IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00353-CV

      IN THE INTEREST OF R.W.S., J.R.S., AND M.S., CHILDREN



                          From the 13th District Court
                            Navarro County, Texas
                         Trial Court No. D21-29633-CV


                           ABATEMENT ORDER


      This is an appeal of an order that terminated B.S.'s parental rights. B.S.'s court-

appointed trial counsel filed a notice of appeal on B.S.'s behalf but was subsequently

allowed to withdraw. In the order granting the motion to withdraw, no attorney was

appointed to represent B.S. in this appeal. The clerk's record had been filed before the

attorney was allowed to withdraw. Neither the trial court nor the trial court clerk

forwarded the withdrawal order to this Court.

      The notice of appeal, filed on October 27, 2022, alleges that B.S. is presumed to be

indigent and may proceed without advance payment of costs. As an indigent party in

this termination proceeding, B.S. is entitled to the appointment of counsel on appeal.
Therefore, we abate this proceeding and remand it to the trial court for the appointment

of counsel to represent B.S.

        The trial court is ordered to appoint counsel to represent B.S. on appeal within

seven days of the date of this order. A supplemental clerk's record is ordered to be filed

with this Court with the name and contact information of B.S.'s appointed counsel within

seven days after the trial court's appointment of counsel.

        This proceeding will be automatically reinstated without further Order of this

Court upon the filing of the supplemental clerk's record containing the name and contact

information of B.S.'s appointed counsel. All briefing deadlines will commence on the

date the supplemental clerk's record appointing new counsel is filed with this Court.

        Because the trial court ordered the entire record sealed on its own motion for

reasons which are not explained or supported by the record, the trial court is further

ordered to ensure that counsel for B.S. and all other parties have full access to the clerk's

and reporter's records in this proceeding immediately upon counsel's appointment and

for the duration of the appeal.

                                                        PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Abated and remanded to trial court
Order issued and filed December 21, 2022
[RWR]




In the Interest of R.W.S., J.R.S., and M.S., Children                                  Page 2